659 N.W.2d 698 (2002)
255 Mich. App. 217
Adolphus HEATH, Plaintiff-Appellee,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellant, and
Kenna Washington and Mari Flowers, Defendants.
Docket No. 235030.
Court of Appeals of Michigan.
Submitted November 5, 2002, at Lansing.
Decided November 19, 2002.
Approved for Publication January 24, 2003, at 9:15 a.m.
*699 Wigod, Falzon & DiCicco, P.C. (by Gerald E. Wigod), Southfield, for Adolphus Heath.
Romain, Kuck & Egerer, P.C. (by Michael P. Daniels and Douglas J. Curlew), Southfield, for State Farm Mutual Automobile Insurance Company.
Before: RICHARD ALLEN GRIFFIN, P.J., and GAGE and METER, JJ.
PER CURIAM.
Defendant State Farm Mutual Automobile Insurance Company appeals as of right from a circuit court order denying its motion for summary disposition and entering judgment in plaintiff's favor. We reverse. This appeal is being decided without oral argument pursuant to MCR 7.214(E).
The trial court's ruling on a motion for summary disposition is reviewed de novo. Kefgen v. Davidson, 241 Mich.App. 611, 616, 617 N.W.2d 351 (2000). The construction and interpretation of an insurance policy and whether the policy language is ambiguous are questions of law that are also reviewed de novo on appeal. Henderson v. State Farm Fire & Cas. Co., 460 Mich. 348, 353, 596 N.W.2d 190 (1999).
An insurance policy is much the same as any other contract. It is an agreement between the parties in which a court will determine what the agreement was and effectuate the intent of the parties. Auto-Owners Ins. Co. v. Churchman, 440 Mich. 560, 566, 489 N.W.2d 431 (1992). When determining what the parties' agreement is, the court should read the contract as a whole and give meaning to all the terms contained within the policy. Royce v. Citizens Ins. Co., 219 Mich.App. 537, 542, 557 N.W.2d 144 (1996). If the insurance contract sets forth definitions, the policy language must be interpreted according to those definitions. Cavalier Mfg. Co. v. Employers Ins. of Wausau (On Remand), 222 Mich.App. 89, 94, 564 N.W.2d 68 (1997). If a term is not defined in the policy, it is to be interpreted in accordance with its commonly used meaning. Henderson, supra at 354, 596 N.W.2d 190. Clear and unambiguous language may not be rewritten under the guise of interpretation. South Macomb Disposal Auth. v. American Ins. Co. (On Remand), 225 Mich.App. 635, 653, 572 N.W.2d 686 (1997).
Courts may not create ambiguities where none exists and must construe ambiguous policy language in the insured's favor. Id. Policy language is ambiguous when, after reading the entire document, its language can be reasonably understood in different ways. Royce, supra at 542, 557 N.W.2d 144. "However, if a contract, even an inartfully worded or clumsily arranged contract, fairly admits of but one interpretation, it may not be said to be ambiguous or fatally unclear." Michigan Twp. Participating Plan v. Pavolich, 232 Mich.App. 378, 382, 591 N.W.2d 325 (1998). Likewise, a policy is not rendered ambiguous by the fact that a relevant term is not defined. Henderson, supra at 354, 596 N.W.2d 190.
The plaintiff was driving his uninsured motorcycle when he was involved in an accident with an uninsured motorist. Plaintiff sought uninsured motorist coverage (UMC) under his automobile no-fault policy. Defendant denied coverage under the other owned vehicle exclusion, which provided that coverage was not available
FOR BODILY INJURY TO AN INSURED:
a. WHILE OCCUPYING A MOTOR VEHICLE OWNED BY OR LEASED TO YOU, YOUR SPOUSE OR ANY RELATIVE IF IT IS NOT INSURED FOR THIS COVERAGE UNDER THIS POLICY; ...
*700 The boldface, italicized words are defined in the general definitions section of the policy. The term "motor vehicle" is not defined in that section or in Section III, which governs UMC. Although the term "motor vehicle" is defined in Section II of the policy governing no-fault coverage, that definition is not relevant to the exclusion contained in Section III of the policy. Grant v. State Farm Fire & Cas. Co., 638 So.2d 936, 937-938 (Fla., 1994). The undefined term "motor vehicle," when given its common sense, ordinary meaning, includes a motorcycle. Wert v. Citizens Ins. Co. of America, 241 Mich.App. 313, 321-322, 615 N.W.2d 779 (2000) (Zahra, J., dissenting), rev'd for reasons stated in dissent 463 Mich. 927, 620 N.W.2d 309 (2000). The policy unambiguously excluded coverage for this accident and the trial court erred in ruling otherwise.
Reversed.